Citation Nr: 0311634	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-16 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active duty from September 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 2000 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Los Angeles, California 
(hereinafter "RO"), which denied service connection for a 
low back condition.  The veteran appealed.  In November 2001, 
the Board denied the claim.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2002, 
while his case was pending at  the Court, the VA's Office of 
General Counsel and the veteran's representative filed a 
Joint Motion for Remand and to Stay Further Proceedings.  In 
a November 2002 Order, the Court vacated the Board's November 
2001 decision and remanded the case to the Board.  

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The VCAA was implemented with 
the adoption of new regulations.  See  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and 19.9 (2002).  

Subsequent to the enactment of the VCAA, the Board undertook 
additional development on the claim, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
has not been completed.  However, and in any event, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and ask 
him to provide as much information as possible 
about the specific dates and places of 
treatment; including the name(s) of the 
military hospital(s) or clinic(s), if known, 
and the location(s) of the hospital(s) or 
clinic(s).  When the veteran responds, furnish 
this information in contacting the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, to request all available 
clinical records concerning the period(s) of 
care identified.  If no such records can be 
found, or if they have been destroyed, ask for 
specific confirmation of that fact.
2.  The RO should obtain the veteran's service 
personnel records.  The desired records relate 
to active duty performed in the U. S. Army 
during the period from September 1965 to April 
1967.  If no such service personnel records 
can be found, or if they have been destroyed, 
ask for specific confirmation of that fact.
3.  Ask the veteran to identify all non-VA 
health care providers that have treated him 
for a low back condition during the period 
from April 1967 to the present which are not 
currently associated with the claims file.  
Obtain records from each health care provider 
the appellant identifies.   In this regard, 
the record indicates that the veteran was 
treated for a low back condition in 1982 by 
Robert W. Dewberry, M.D., 1658 N. Lyman Place, 
Los Angeles, CA. 90027.  Make arrangements to 
obtain complete clinical records.  

4.  Obtain the veteran's medical records from 
the VA Medical Centers in New York, New York, 
and San Francisco, California for any 
treatment for a low back condition in 1967, 
and in Los Angeles, California, for any 
treatment for a low back condition for the 
period from 1972 to 1973.  

5.  The RO must review the claims file and 
ensure that any other notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act are 
fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The RO should also ensure compliance 
with VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

6.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




